Citation Nr: 1543186	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  06-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include lower extremity neurological manifestations, and to include as due to service-connected disability.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.

3.  Entitlement to an earlier effective date for the grant of service connection for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.

These matters initially come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a September 2010 decision, the Board granted the Veteran's claims for service connection for right ear hearing loss and tinnitus.  The Board also denied the Veteran's application to reopen the claim for service connection for low back and leg pain, the claim for service connection for mononucleosis, and a claim for increased rating for right knee disability.  The Board also remanded the claim for service connection for diabetes mellitus type II and the claim for increased rating for left ear hearing loss to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims.  In April 2011, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand partially vacating the Board's September 2010 decision that declined to reopen the claim for service connection for low back and leg pain and remanding the matter for readjudication in light of the Joint Motion for Remand.

In October 2011, the Board issued a decision reopening the claims for service connection for a low back disorder and a bilateral leg disorder, and remanded the matters to the AOJ for additional development.  

In an October 2012 decision, the Board denied the claim for service connection for bilateral leg disorder and the claim for increased rating for bilateral hearing loss disability.  The Board also remanded the claims for service connection for low back disorder, to include left lower extremity neurological manifestations and the claim for service connection for diabetes mellitus type II, along with the claim for entitlement to an earlier effective date for the grant of service connection for left knee degenerative joint disease, to the AOJ for additional development.

The case has since returned to the Board for the purpose of appellate disposition.  
As will be discussed, the AOJ is deemed to have complied with the Board's remand instructions with respect to the claims herein decided. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an earlier effective date for the grant of service connection for left knee degenerative joint disease addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A low back disorder, to include left lower extremity neurological manifestations, did not manifest in service or for many years thereafter, and is not related to service.

2.  A low back disorder, to include left lower extremity neurological manifestations, is not caused or aggravated by a service-connected disease or injury.

3.  The Veteran has not been shown to have been exposed to Agent Orange during service.

4.  Diabetes mellitus did not manifest in service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1. A low back disorder, to include left lower extremity neurological manifestations, was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A low back disorder, to include left lower extremity neurological manifestations is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

3.  Diabetes mellitus type II was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2005 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  While he was not notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, until a post-rating letter dated in October 2006, the case has been subsequently readjudicated, most recently in June 2015.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private treatment records.

In compliance with the Board's October 2012 remand, the AOJ conducted all required development regarding to the Veteran's claimed Agent Orange exposure as directed by the VA Adjudication Procedure Manual (M21), including contacting the Joint Services Research and Records Center (JSRRC), as discussed below in further detail.  

In addition, the Veteran was afforded a VA examination with respect to the claimed low back disorder in December 2011, with addendum opinion obtained in April 2015, pursuant to the Board's remand instructions.  The examiner provided the requested opinions with fully-stated rationale and considered and addressed all pertinent medical evidence of record, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

The Veteran has not been afforded a VA examination with respect to his claim for service connection for diabetes mellitus type II.  

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.

The Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim. 

Here, there is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service. Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II.  Law and Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis, diabetes and other organic diseases of the nervous system. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, diabetes mellitus and other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

A. Low Back

The Veteran contends that he is entitled to service connection for a low back disorder, to include lower extremity neurological manifestation, as he believes that this disorder had its onset in service related to the same fall in service in which he injured his knees; or, in the alternative, that the disorder is caused or aggravated by his service-connected right and left knee disorders.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed low back disorder or lower extremity neurological manifestations.  No related symptomatology was endorsed on report of medical history at discharge-the Veteran did not provide a response in the box related to recurrent back pain, and back pain is not otherwise indicated on the report.  On discharge examination in April 1974, the spine was noted to be normal.  The Veteran underwent Medical Evaluation Board pertaining to his knees at discharge, at which time no pertinent findings related to the low back or related radiculopathy of the left lower extremity were indicated.  

Following the Veteran's discharge from service, a report from private physician Dr. B. notes that the Veteran reported that he injured his back in January 1979 while working for a power company.  It was noted that he strained his back while opening a valve.  Ever since that time, he complained of persistent low back pain at the level of L3-L4 radiating to the left hip and down the posterior aspect of the left thigh.  He had been treated with physiotherapy and medication.  

After physical examination, the treating physician diagnosed low back pain syndrome, etiology spondylolisthesis with neural encroachment; rule out herniated disc and chronic myofascial syndrome.  

Continued private reports dated in 1979 note complaint of back pain and indicate that he was not working as a result of his condition.  In April 1979, the Veteran also indicated that he could not sit in school due to back pain.  He also reported that his job with the power company required straining of the back and "heavy work. "An October 1979 report from private physician Dr. F. indicates that the Veteran was having increased subjective back symptoms for the previous 6 weeks. He was discharged from treatment in October 1979, noting that he had 20 percent total impairment, 15 percent of which was due to the workplace injury and 5 percent of which was due to pre-existing spondylolisthesis.  Treatment records dated in 1980 also note continued reports of back pain.

A July 1991 report from the Sacred Heart Family Care Centers indicates that the Veteran presented with complaint of back pain.  There was no known injury and back pain reportedly started the previous day.  He was assessed with lumbar spasm.

A May 1992 report from Sacred Heart notes an assessment of back injury in 1979 with complaint of low back pain for approximately 2 weeks or more.  He was assessed with lumbar strain/spasm.  

A May 1995 x-ray of the lumbar spine showed multiple compression fractures of the thoracolumbar region which appeared old radiographically.  There was also bilateral spondylosis at L5.  A December 1995 MRI of the spine revealed no disc herniations or spinal stenosis.  There were bilateral parts defects at L5 resulting in a grade I anterior subluxation of L5 with respect to S1.  

A July 1997 statement from Dr. K. of the Sacred Heart Family Care Centers indicates that he Veteran was being following for chronic arthritis, chronic lumbar sacral strain, and muscular spasm.  A 1996 EMG showed normal pattern without conduction defects in the lower extremities detected.

Dr. K. noted that there were no possible medical facts to ascertain the initial spondylosis and if precipitated by previous trauma.  Therefore, he found that any dysfunction and discomfort could not be pinpointed as to either cause or time documentation.  

In a September 2005 written statement, Dr. H. of the Sacred Heart Family Care Centers indicated that the Veteran was under his care for chronic osteoarthritis of the knees and recurrent lumbar strain with muscle spasm.  He indicated that there were no medical facts to ascertain the initial spondylosis and the chronic bilateral knee osteoarthritis; however, they are more likely than not to be directly associated to his original right knee injury that, according to patient records, occurred while he was on active duty.

An October 2005 lumbar spine series revealed spondylosis with probable bilateral spondylolisthesis at L5.  Grade I spondylolisthesis L5 on S1 and probable degenerative retrolisthesis L3 on L4 and L4 on L5 was also indicated.  

On VA examination in November 2005, the Veteran reported that he started having back pain in the military, but it worsened significantly over the course of the last 5 to 6 years.  He complained at that time of an aching daily pain and numbness and discomfort that went down the left leg to the ankle.  The examiner noted that lumbar spine films from October 2005 showed spondylosis with probable bilateral spondylosis at L5.  There was grade 1 spondylolisthesis L5 on S1 and probable degenerative retrolisthesis L3 on L4 and L4 on L5.  

After physical examination, the examiner diagnosed lumbar degenerative disc disease, spondylosis, and spondylolisthesis.  He had residual pain and functional limitation.  The examiner found no relationship between the right knee and left knee and low back conditions.  Rather, she found that the Veteran had a diffuse joint pain consistent with age, body mechanics, and osteoarthritis.  

In an October 2008 statement, the Veteran's wife wrote that the Veteran had been experiencing painful body aches, mainly in his back and his legs, for the past 15 years.

On VA examination in February 2009, the Veteran reported that he developed low back pain several years after military service.  He surmised that it might be secondary to right knee pain.  The examiner noted that private records showed treatment for low back pain in 1992, at which time he was assessed with lumbar strain.  The Veteran reported constant pain with flare-ups.  

After examination, a diagnosis of lumbar spine degenerative disc disease with spondylolisthesis of L5 on S1 and degenerative joint disease was assigned.  The examiner noted that this disability was not caused by or related to the service-connected right knee condition, indicating that there was no cause-effect relationship between right knee mild degenerative changes and lumbar spine degenerative disc disease with spondylolisthesis as per medical literature.

A July 2009 statement from private physician Dr. N., who indicated that he was a chiropractic neurologist, reflects that he first saw the Veteran in June 2009 for complaints of severe pain in his low back, numbness into his thighs, and bilateral knee pain.  X-rays showed grade 1 spondylolisthesis of L5 on S1, degenerative disc narrowing throughout the lumbar spine, and some anterior ligamentous calcification at L2-3.  

He gave a history of bilateral knee joint injury dating back to a fall in 1971, treatment for chondromalacia in 1972 and 1973, and recurrent back pain documented as early as 1992 with x-ray reports discussing spurring as early as 1995.  

Dr. N. noted that the causation of the chronic lumbar spine pain and progressive degeneration is often multifactorial; however, the Veteran denied being in any serious automobile accident and denied any other type of injury to his lower back. He indicated that it was important to note that the Veteran's condition was the result of a gradual disc degeneration which typically takes many years to manifest after a traumatic event.  He indicated that he saw this often in his practice when patients failed to seek medical treatment until many years after an injury, so the fact that the Veteran did not seek medical treatment for back pain at the time of a fall in 1971 was not unusual.

Dr. N. further indicated that he reviewed the Veteran's military medical records provided by him, which did not indicate recurring lower back pain.  Dr. N. noted that this was because his condition would not have deteriorated to the extent at that time to cause chronic back pain.  He noted that his opinion was based upon the Veteran's self-provided history as well as the fact that the medical records he had reviewed revealed no other injury from that time period which would/could cause his degenerative disc disease.  

He opined that, more likely than not (more than 50% probability), the Veteran's
degenerative disc disease and corresponding recurrent lower back pain are consistent with the history described by the Veteran beginning in 1971 and that, in the absence of any other compression type injury from that time period, his degenerative disc disease was caused by an old trauma and possibly later aggravated by the abnormal gait associated with his recurrent knee pains.

In an addendum, the examiner noted that he reviewed the Veteran's treatment records dated in January 1979 and saw no indication of any compression type injury associated with a lumbar strain from opening a valve.  He indicated that his previous opinion from July 2009 remained unchanged.

A December 2011 VA examination report reflects that the Veteran sustained a workers' compensation injury to the lumbar spine in January 1979 while employed with a power company.  He was off work for approximately one year and attended college level classes while off duty.  He pursued other vocations including bookkeeping, construction and hotel maintenance. 

After physical examination, the examiner diagnosed spondylolisthesis and left radiculopathy.  The examiner indicated that he reviewed the entire claims file.  He noted that the Veteran admitted to a little bit of back pain in service, but it was really not significant until the industrial accident in January 1979.  Initially, he only had axial lumbar pain, but recently had gone on to develop left sciatica.  

The examiner noted that the Veteran had no more than customary low back symptoms up until January 1979, when he sustained a lumbar strain at work.  This was accepted as a worker's compensation case, indicating that causality of the injury was not disputed.  The examiner found it less likely as not that any right knee condition or service activities had any causal effect on the development of his current lumbar disorder.  The examiner further noted that the right knee and left knee disorders were quite mild, and that to this day did not alter gait pattern.  Thus, no additional forces would have been imparted to the lumbar spine over the years.  In clinical practice, patients with knee disorders seldom, if ever, consider knee disorders to cause low back conditions.  There was very little orthopedic literature written on this subject except for one article in the Journal of Bone and Joint Surgery, British addition, which disputed limping as the cause of adjacent joint disease.  The examiner further noted that medical science consistently supported genetic factors as the major determinant to development of lumbar degenerative disc disease.  Gradual development of degenerative disc disease, with a superimposed work-related injury of sufficient force, was therefore the most plausible causal mechanism.  

As for aggravation of the lumbar condition by the right knee, the examiner found that it is less likely as not that the knee condition(s) had any aggravative effect. Again, the gait is undisturbed, and gait-related deterioration of adjacent joints (and by analogy the lumbar spine) is unsupported in the medical literature.  Likewise normal degenerative aging processes mostly genetically determined are more consistent with currently accepted medical science.

In an April 2015 opinion, the VA reviewing physician indicated that he reviewed the entire claims file, including the December 2011 VA examiner's opinion.   He indicated that he had nothing to add to that examiner's thorough treatment of the question at hand.  Therefore, he found it less likely than not that the Veteran's currently diagnosed low back disorder is caused by, related to, or worsened beyond the natural progression by the service-connected right knee disability, left knee disability, or the combination of right and left knee disabilities.  

In this case, the record does not document any low back complaints until 1979, with spurring not noted until 1995. The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, back pathology, to include arthritis, was not noted during service.  In addition, characteristic manifestations sufficient to identify the disease entity were not noted during service or within one year of separation. 38 C.F.R. § 3.303.  Rather, when examined the spine was normal.

The Board acknowledges that there are competing opinions of record as to whether the Veteran's claimed low back disorder with left lower extremity radiculopathy had its onset in service.  While Dr. N. determined that the Veteran's current back disorder is related to service, the December 2011 VA examiner found such a relationship less likely as not.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinion of the December 2011 VA examiner most probative.  In so finding, the Board points out that the December 2011 opinion is supported by medical rationale and is consistent with the medical evidence of record documenting no complaints or treatment in service, relevant post-service records including the 1979 report of back injury and examination findings.  The examiner also addressed pertinent medical principles and discussed other factors that could be relevant in the Veteran's development of his current back disorder.

On the other hand, Dr. N.'s opinion does not provide any rationale for his finding that the Veteran's current disorder is related to service or why he discounted the other noted mechanisms for development of the current disability.  Significantly, Dr. N. based his opinion largely on the Veteran's self-report of injury and complaints in service.  However, service treatment records do not document injury or complaints, nor do post-service treatment records discuss a history of injury or complaints since service until the time the Veteran filed his claim. The 1979 treatment records clearly reflect onset of back symptoms following a post-service work injury and do not indicate prior in-service history.  Such evidence provided for treatment purposes, is far more probative than a revised recounting of in-service manifestations.  We find the revised recounting to be not credible, and a medical opinion based upon an inaccurate history to be equally inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's low back disorder and service weighs against the claim.

The Board has also considered the Veteran's statements to the effect that his low back complaints originated in service. The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, his statements as to continuity of symptomatology are outweighed by the other evidence of record.  We find the contemporaneous records showing a normal spine as well as denial of service-related injury when seeking treatment after service to be a far more credible history.

The separation examination report was normal with regard to the spine.  Normal findings are not consistent with his report of an in-service abnormality.  In addition, there were no complaints with regard to the low back in service or for many years thereafter.  At the time the Veteran initially sought treatment for his back in 1979, he did not report a history of prior complaints or injury dating back to service, but rather related the onset of symptoms to a workplace injury.  The Veteran further has not been consistent with his report of onset on VA examination, noting that his symptoms first onset in service and progressively worsened following service on examination in 2005, and then reported gradual post-service onset related to strain from his knees on examination in 2009.   

With respect to the diagnosed arthritis, there is no indication that the disability first manifest in service or within one year of any service.  Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year.  Thus, we conclude that arthritis was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In regard to the claim for service connection for service connection for a low back disorder on a secondary basis, the Board again notes that there are competing opinions of record.  In a September 2005 statement, Dr. H. wrote that there were no medical facts to ascertain the initial spondylosis and the chronic bilateral knee osteoarthritis; however, they are more likely than not to be directly associated to his original right knee injury that, according to patient records, occurred while he was on active duty. In a July 2009 statement, Dr. H. wrote that the Veteran's low back disability was possibly later aggravated by the abnormal gait associated with his recurrent knee pains.  In contrast, the December 2011 VA examiner and April 2015 reviewing physician found such a relationship less likely than not.  

In this case, the Board again finds the VA examiners' opinions more probative.  In so finding, the Board points out that the 2011/2015 opinion is supported by medical rationale including review of pertinent medical literature and noted findings specific to the Veteran's case.  On the other hand, neither private physician provided any rationale for the conclusions reached. 

Moreover, Dr. H. phrased his opinion in speculative terms, indicating that the Veteran's low back disorder was "possibly" later aggravated by the abnormal gait associated with his recurrent knee pains.  See Winsett v. West, 11 Vet. App. 420, 424 (1998). See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his low back disorder with radiculopathy is related to service or his service-connected right and left knee disorders, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physicians who provided the 2011 and 2015  examination and opinions.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for low back disorder, to include lower extremity neurological manifestations. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus type II, as he believes that this disability is related to his exposure to Agent Orange while in service in Germany.

If a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus, are presumptively service-connected.  38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f).  Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for diabetes mellitus and peripheral neuropathy would be warranted.  

The Veteran, however, does not contend-nor does the record show-that he served in Vietnam.  Rather, he reported that he was exposed to Agent Orange while stationed at the Mohrigen Army Installation in Stuttgart, Germany from October 1971 to July 1972.  He reported that weed and brush control was needed to keep equipment for his unit in secured fencing and to secure the area from a terrorist group.  He noted that he was assigned duties which included spraying the area around and under the equipment.  The liquid spilled onto his clothes, boots, and skin.  He recalled three specific times in which he sprayed herbicide during a period of May through June 1972.

The Veteran contends that, as VA has recognized use of herbicides in other areas outside of Vietnam, the doctrine of reasonable doubt should be applied in his favor to find that he was exposed to herbicides in service.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than Vietnam.  In such cases VA's Adjudication Procedure Manual (M21) requires that a detailed statement of the veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service, requesting a review of Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified a request should then be sent to the JSRRC for verification.  See M21, Part IV Subpart ii, 1.H.7.a.  

Using the approximate dates and locations of the alleged exposure as provided by the Veteran, VA contacted the JSRRC for verification.  A response from the Defense Personnel Records Information Retrieval System indicates that a review of available historical information did not document Agent Orange or tactical herbicide testing, spraying, or storage at Mochinger, Germany during 1972.  They also reviewed the Department of Defense listing of tactical herbicide sprayed areas and test sites outside of the Republic of Vietnam during the May through June 1972 time frame, and the Veteran's location was not listed.  Therefore, it could not be verified that he was exposed to Agent Orange or tactical herbicides during his tour in Mochinger, Germany.

The Board recognizes that the Veteran is competent to describe things of which he has personal knowledge, such as his experiences spraying a defoliant while stationed in Germany. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  However, his contention that he was dealing with Agent Orange is, on its face, speculative, and he has not indicated how he knew that it was Agent Orange that was being used as opposed to another defoliant, nor has he provided any other information to support his contention.  Thus, we conclude that the Veteran has not established an adequate factual foundation for establishing exposure to Agent Orange.

As the Veteran has not established that the claimed disability is causally linked to Agent Orange exposure, Board will now discuss whether the claimed disability is related to service.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed diabetes mellitus.  On discharge examination in April 1974, the endocrine system was noted to be normal.  The Veteran underwent Medical Evaluation Board pertaining to his knees at discharge, at which time no pertinent findings related to diabetes mellitus were indicated.  

Following discharge from service, private treatment records from Dr. R. dated in March 1999 reflect that the Veteran presented with no prior history of diabetes.  He had lost 28-30 pounds in the last several months and had fatigue, polyuria, and polydipsia in the last month.  Lab glucose in March 1999 was 307.  A new diagnosis of diabetes was assigned.  It was noted that he had increased truncal obesity with hypertension, suggesting insulin resistance.  A family history of diabetes also suggested type II diabetes.  

Continued records from Dr. R. note diagnosis and treatment of diabetes mellitus type II, with an October 2010 report indicated that the disorder was under good control.  

In sum, there is no evidence that the Veteran's current diabetes mellitus type II had its onset in service or is otherwise related to service. The service treatment records are silent for related complaints or diagnoses, and in fact, he was noted to be normal at discharge. 

The Veteran has not alleged that he had symptoms of diabetes mellitus type II in service or until many years thereafter, and the first evidence of the claimed disorder is in 1999. See Maxson, 230 F.3d at 1333.  See 38 C.F.R. § 3.303(b).

Moreover, none of the treatment records report indicates a relationship between the Veteran's current diabetes mellitus type II and service.

Thus, based upon the cumulative record, we conclude that diabetes mellitus type II first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Moreover, the Veteran has not advanced any specific contention as to why he believes that this disability is related to service outside of the alleged Agent Orange exposure.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for diabetes mellitus type II. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for a low back disorder, to include lower extremity neurological manifestations, and to include as due to service-connected disability, is denied.

Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides is denied.



REMAND

Regarding the issue of entitlement to an earlier effective date for the grant of service
connection for left knee degenerative joint disease, the appeal must be again be remanded for the issuance of a Statement of the Case.  As pointed out in the Board's previous remand, when a notice of disagreement has been filed the AOJ must issue a Statement of the Case.  Manlincon v. West, 12 Vet App 238 240 41 (1999) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a Statement of the Case).  In a May 2011 rating decision, the RO denied entitlement to an earlier effective date for service connection for left knee degenerative joint disease.  In June 2011 the Veteran filed a notice of disagreement with respect to this decision.

The Board's review of the claims file following the October 2012 remand reflects that this action has yet to be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that compliance with remand instructions is neither optional nor discretionary).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning his claim for an earlier effective date for the grant of service connection for the grant of service connection for left knee degenerative joint disease.  (The Board makes no determination as to whether the issue should be characterized as CUE in a prior decision, timeliness of appeal/freestanding claim or entitlement to an earlier effective date.)  Advise him that he still needs to file a timely substantive appeal in response to perfect an appeal to the Board concerning this claim.  Also advise him of the time limit for perfecting the appeal of this claim. Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


